181 N.J. Super. 40 (1981)
436 A.2d 553
ARTHUR L. CLAY, DAVID SCHULMAN (DAVAL ASSOCIATES) AND ALAN SCHULMAN (PROGRESSIVE REALTY MANAGEMENT CO.), DEFENDANTS-APPELLANTS,
v.
CITY OF EAST ORANGE, PHILIP T. MORRIS, VIRGINIA WHITE AND GUS ELMORE, PLAINTIFFS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued September 21, 1981.
Decided October 9, 1981.
Before Judges ALLCORN, FRANCIS and MORTON I. GREENBERG.
H. Neil Broder argued the cause for appellants (Brach, Eichler, Rosenberg, Silver, Bernstein & Hammer, attorneys).
Ernest R. Booker, First Assistant City Counsel, argued the cause for respondents (William H. Eaton, City Counsel, attorney).
PER CURIAM.
The judgment of the Law Division is affirmed substantially for the reasons set forth in the opinion of Judge Hopkins which is reported at 177 N.J. Super. 79 (Law Div. 1980).